Baldwin, Oh. J.
It has been held by this Court, in the case of Wright v. Marsh et al., 2 G. Greene, 94, that partition suits can be adjudicated in the Supreme Court on errors at law only; that such suits must go to the appellate court like actions at law, and not like suits in equity. *304Under tbe Code of 1851, which was in force when this action was commenced, there is no such provision as would authorize a different ruling. Under the Revision, the action of partition is an ordinary, and not an equitable, proceeding.
If this proceeding was an equitable one, it could be determined in this Court upon its merits', and without exceptions to the findings and rulings of the Court below. It being, however, an action at law, and no exceptions having been taken to the action of the Court in sustaining the motion to confirm and adopt the report of the referees in making partition, and the judgment of the Court thereon, the cause falls within the rule laid down in the case of Warner, Adm., v. Pace et al., 10 Iowa, 391, and the judgment must stand
Affirmed.